Per Curiam :
There are mainly questions of fact in this case, and the evidence sustains the conclusion of the trial court that the conveyance to Lizzie M. Van Brunt was made and accepted with intent to hinder, delay and defraud the creditors of Charlotte 0. Van Brunt. The alleged consideration seems to have been greatly exaggerated. It is extremely doubtful whether the charge for board was legally enforcible, if indeed it was not an afterthought. No particulars are given by Lizzie M. Van Brunt as to the circumstances or agreement under which she paid the $975, which she says she gave to her mother-in-law in 1893 and 1894. On the whole case, we are not satisfied that at the time she received the deed, Lizzie M. Van Brunt’s legal claims against her husband’s mother exceeded $730.31, which she had paid out in order to effect a renewal of the mortgage on the property in controversy, and to pay interest, and back taxes thereon.
*221This amount, however, appears to have been justly due her. If, she had not advanced it, the mortgage would probably have been, foreclosed and the property would have passed beyond the possible reach of the plaintiffs. She can hardly have repaid herself out of' the rents, for these seem to have been applied to repairs, interest on. the mortgage, assessments and other expenses on the houses. It is. urged in her behalf that these considerations bring the case into-that class of eases in which the court, in the exercise of its equity-jurisdiction, may properly give effect to the transfer so far as to make, it security for the actual indebtedness proved. Such a course has. sometimes been taken where the proof of fraud was not clear and., satisfactory. (Boyd v. Dunlap, 1 Johns. Ch. 478; Friedman v. Hirsch, 18 N. Y. Supp. 85.) It cannot be applied, however, in a. case like this, where the fraudulent purpose of the grantor and grantee is abundantly established. (Baldwin v. Short, 125 N. Y. 553.) As was said by Finch, J., in the case cited: “ A different rule would put a premium upon frand. Almost invariably some honest consideration is made the agency for floating a scheme of fraud against creditors, and if that may always be saved, nothing is. lost by the effort and the temptation to venture it is increased.” So far as there is anything opposed to this view in Clift v. Moses (75 Hun, 517), it cannot be deemed authority.
The judgment must be-affirmed, with costs.
All concurred.
Judgment unanimously affirmed, with costs.